DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 5/12/20, wherein:
Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMAGISHI ET AL (JP2002120171A-see Applicant’s IDS filed 5/12/20 and see Patent Google Translation).  Herein after Yamagishi
As for independent claim 1, YAMAGISHI discloses a robot comprising: a main body {see figure 1}; a moving housing rotatably mounted on the main body {see the sphere part in figure 10, item 220 and the abstract}; a tail protruding outward from the moving housing {see figure 10, item 213}; a first actuator mounted on the main body, disposed below the moving housing, and configured to allow the moving housing to rotate {see at least claims 1, 7, par. 0013 disclose the first driving member is operated 
As for dep. claim 2, which discloses wherein a rotation shaft of the first actuator and a rotation shaft of the second actuator are perpendicular to each other {see YAMAGISHI at least figures9, 10 and 13}.
As for dep. claim 3, which discloses wherein an outer surface of the moving housing comprises a sphere surface having a predetermined curvature {see YAMAGISHI at least figure 12}.
As for dep. claim 4, YAMAGISHI discloses wherein a housing mounting part configured to surround a portion of an outer surface of the moving housing is disposed on the main body {see at least figures 1 and 9}. 
As for dep. claim 5, YAMAGISHI discloses wherein a separation prevention part bent or protruding outward from an edge of the outer surface of the moving housing and disposed inside the housing mounting part is disposed on the moving housing {see at least figures 9, 10 and 13}. 
As for dep. claim 6, YAMAGISHI discloses wherein the moving housing comprises: a hosing base connected to the first actuator and having an opened top surface; and a housing cap configured to cover an upper side of the housing base {see at least figures 9 and 12}. 
As for dep. claim 7, YAMAGISHI discloses wherein the moving link comprises: a main link having an arc shape corresponding to that of an inner surface of the moving housing; and a connection link configured to connect the second actuator to the main link {see at least figure 11}.
As for dep. claim 8, YAMAGISHI discloses wherein a tail connection part protruding from the main link to the tail and connected to the tail is disposed on the main link {see at least figure 9}. 
As for dep. claim 9, YAMAGISHI discloses wherein an actuator coupling part which protrudes inward from the inner surface of the moving housing and to which the second actuator is coupled is disposed on the moving housing, and the actuator coupling part and the connection link are disposed at sides opposite to each other with respect to the second actuator {see figures 9 and 10}. 
As for dep. claim 10, YAMAGISHI discloses wherein the main link overlaps the second actuator in a front and rear direction {see at least figure 11}. 
As for dep. claim 11, YAMAGISHI discloses wherein a slit configured to restrict a rotation range of the tail is defined in the moving housing, and a slit cover configured to cover the slit is disposed between the moving housing and the main link {see at least figure 13, item 224}. 
As for dep. claim 12, YAMAGISHI discloses wherein the inner surface of the moving housing comprises a guide surface on which the main link and the slit cover are disposed and which has a predetermined curvature {see at least figure 11}. 
As for dep. claim 13, YAMAGISHI discloses wherein a guide rib configured to guide movement of the main link and the slit cover is disposed on the inner surface of the moving housing {see at least figure 10}. 
As for dep. claim 14, YAMAGISHI discloses wherein a limiter configured to limit a movement range of the slit cover is disposed on the inner surface of the moving housing {see at least figures 9-13}. 
As for dep. claim 15, YAMAGISHI discloses wherein the slit cover has an arc shape that is longer than the main link {see at least figures 9-13}. 
As for dep. claim 16, YAMAGISHI discloses wherein an inner slit facing the slit and having an arc shape that is shorter than the slit is defined in the slit cover {see at least figures 9-13}.
As for dep. claim 17, YAMAGISHI discloses an interface disposed inside the moving housing; and a fixed link which is fixed to the main body and to which the interface is coupled {see 9 and 11}. 
As for dep. claim 18, YAMAGISHI discloses wherein a plurality of through-holes facing the interface are defined in the moving housing {see at least figures 10 and 13}. 
As for dep. claim 19, YAMAGISHI discloses wherein the fixed link comprises: a fixed part disposed outside the moving housing, the fixed part being fixed to the main body; an interface coupling part which is disposed inside the moving housing and to which the interface is coupled; and a connection part configured to connect the fixed part to the interface coupling part {see at least figures 9-13}. 
As for dep. claim 20, YAMAGISHI discloses wherein the interface is disposed above the second actuator, and the moving link comprises: a main link having an arc 
Conclusion
The following references are cited as being of general interest: Yamahishi et al (US 6,458,010); Chan et al (US 6,273,782); Provancher (US 2011/0073386); Otsuka et al (US 2018/0089013); Wong et al (US 2012/0022688); Rahkemper et al (US 2010/0151767).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/KIRA NGUYEN/Primary Examiner, Art Unit 3664